Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
           Claims 10-25 are under consideration in this application.
            Claims 26-30 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(d).  
Election/Restrictions
Applicants request rejoinder of claim 30. As clearly set forth in the previous Office action, claims 26-30 are broader than the scope of claim 10.  The compounds of formulas (R)-Ia-(R)-Ic and (S)-Ia-(S)-Ic are not claimed in claim 30. Further, the claimed compounds are well known in the prior art and hence, fail to make any contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL       
This application is in condition for allowance except for the presence of claims 10-25 directed to an invention non-elected with traverse in the reply filed on July 10, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

 
Conclusion         .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 5, 2021